Case 2:20-cv-14170-RLR Document 6 Entered on FLSD Docket 05/27/2020 Page 1 of 2




                                                                               Page 1 of 2


             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION



 WILLIAM OZAH,
 D.O.C. #D64365,

       Plaintiff,

 v.                                                          4:20cv241–WS/MAF

 OFFICER A. BENTO, et al.,

       Defendants.



                     ORDER DIRECTING TRANSFER OF CASE

       Before the court is the magistrate judge's report and recommendation (ECF

 No. 4) docketed May 7, 2020. The magistrate judge recommends that the action be

 transferred to the Southern District of Florida. Plaintiff William Ozah has

 responded (ECF No. 5) to the report and recommendation, advising the court that

 he consents to the transfer of his case. Accordingly, it is ORDERED:

       1. The magistrate judge's report and recommendation (ECF No. 4) is adopted

 and incorporated by reference in this order of the court.
Case 2:20-cv-14170-RLR Document 6 Entered on FLSD Docket 05/27/2020 Page 2 of 2




                                                                               Page 2 of 2


       2. The clerk shall TRANSFER this action to the United States District Court

 for the Southern District of Florida, Fort Pierce Division, for all further

 proceedings.

       DONE AND ORDERED this                27th      day of     May      , 2020.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
